Order entered January 8, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00940-CR

                                HAZEM AHMED, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 6
                                 Collin County, Texas
                         Trial Court Cause No. 006-89052-2018

                                         ORDER
      Before the Court is the State’s January 3, 2020 motion for extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief due on or before January 25, 2020.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE